BARKDULL, Judge.
By this appeal, the appellant seeks review of an adverse judgment, conviction and sentence for armed robbery. The only question preserved for review is the sufficiency of the'evidence.
The State relies on circumstantial evidence. There was no positive identification made, and we find from the record failure on the part of the State to make a prima facie case of robbery against the defendant, in that it did not meet the tests set forth in Hall v. State, 90 Fla. 719, 107 So. 246; Frank v. State, 121 Fla. 53, 163 So. 223; Dedge v. State, 128 Fla. 343, 174 So. 725; Rivers v. State, 140 Fla. 487, 192 So. 190; Hubbard v. State, Fla.1954, 73 So.2d 850; Davis v. State, Fla.1956, 90 So.2d 629. The evidence failed to establish beyond and to the exclusion of reasonable doubt that the appellant, and no one else, was criminally responsible for the act charged.
Therefore the judgment, conviction, and sentence here under review be and is hereby reversed, with directions to discharge the appellant from the cause.
Reversed and remanded with directions.